internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend y name of scholarship z name of employer b dollar amount c percentage d age dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called y your purpose is to provide post-secondary educational scholarships to children of full time employees letter catalog number 58264e the scholarship will be forb dollars you will award only one-year scholarships the applicant may reapply thereafter for each year he or she qualifies each year a maximum of c percent of eligible_student applicants but no more than a predetermined number of applicants will be awarded scholarships scholarship amounts may be used only for tuition college fees and books if supplied by the college room and board is not eligible the scholarship program is publicized by e-mail which is sent to all employees and by internal website announcements to be eligible an applicant must meet the following criteria a must be a son daughter adopted_child or step-child of a full-time_employee of z with full-time defined by company policy foster children grandchildren and children of temporary or part-time employees are not eligible parental employment status at the time of the award is controlling a change in employment status thereafter does not affect the scholarship b must be a high school senior or graduate and age d years or younger c must have a cumulative grade point average gpa of at least on a scale gpa shall be supported by a certified high school or college transcript d must be enrolled in any full-time course of study leading to a degree at an e accredited two- or four-year college university or technical college as described in sec_170 a ii of the internal_revenue_code class attendance predominantly on campus is required interrupted attendance will only be permitted in exceptional circumstances and on an individual basis eg severe illness or family emergency in case of interruption the scholarship selection committee will decide whether the circumstances are permissible the scholarship selection committee consists of individuals unrelated to z or its officers or directors you require selection committee members to document they are not related to any of the scholarship applicants and they have reviewed all of the applications members of the selection committee are appointed by your president children of officers of z are not eligible for scholarships family members of the board_of z or the scholarship selection committee are not eligible for scholarships the selection committee verifies transcript information and that applicants are otherwise eligible after transcript information has been verified names of all qualifying applicants are placed in a pool for a random drawing letter catalog number 58264e you have established procedures to remit scholarship funds directly to qualified educational institutions for qualified tuition and college fees scholarship amounts will be paid upon proof of full-time enrollment any misuse of funds will result in forfeiture of all future grant payments and your right to recover misused funds the investigation of jeopardized grants is deemed satisfied by applying the procedures stated in sec_53_4945-4 of the regulations basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants letter catalog number 58264e you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 c b when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58264e all funds distributed to individuals n ust be made on a charitable basis and further the purposes of your organization l-'ou cannot award grants for a purpose that is inconsistent with code sec_170 c b you should keep adequate_records and case histories so that you can substantiate your grant distributions with their if necessary please keep a copy of this letter in your records if you have questions please contact the oerson listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
